Citation Nr: 1601773	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  09-10 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the collected debt of $6, 219.00 was valid.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a November 2010 DRO hearing and a November 2015 Board hearing (along with his wife) regarding this issue on appeal.  The transcripts of both hearings are contained in the virtual record.

The Board reviewed the Veteran's electronic records in both Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) in conjunction with this decision.


FINDINGS OF FACT

1.  The Veteran claimed his first wife, I., as a dependent and was compensated accordingly.  The Veteran and I. divorced in October 2000.  The record does not contain notice of the divorce prior to 2007.

2.  The Veteran married his second wife, B., in September 2003.  On February 7, 2005, B. provided a lay statement identifying herself as his wife and informing VA they were married in September 2003.  Additionally, a statement from the Veteran's stepson, B., was additionally provided on February 7, 2005. 

3.  For the period from November 1, 2000 to February 6, 2005, the Veteran was being compensated for a spouse-dependent without having provided the VA with information on his divorce and second marriage.



4.  To the extent an overpayment of disability compensation benefits was established for the period from November 1, 2000 to February 6, 2005, the overpayment was properly created and was not solely the result of VA administrative error.

5.  To the extent an overpayment of disability compensation benefits was established for the period from February 7, 2005 to September 31, 2007, the overpayment debt was not properly created.


CONCLUSIONS OF LAW

1.  The debt of VA disability compensation benefits for the period from November 1, 2000 to February 6, 2005, is valid.  38 U.S.C.A. § 5302, 5304 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.501, 3.654 (2015).

2.  The debt of VA disability compensation benefits for the period from February 7, 2005 to September 31, 2007, is not valid.  38 U.S.C.A. § 5302, 5304 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.501, 3.654 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Board notes that the provisions of law and regulations which set forth notice and assistance requirements on the part of VA, in the adjudication of certain claims, are not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).

Background and Analysis

The earliest records available include a February 1999 claim for compensation which listed the Veteran's first wife, I., as his dependent spouse.  An August 1999 award letter noted the Veteran was receiving benefits for his wife, I., and a daughter.  After receiving this award notice the Veteran called to report that his daughter had died in February 1999, and he stated that he had sent in her death certificate to the VA already.  The VA responded that they did not have a copy of the death certificate, and so the Veteran provided one in October 1999.  The Board notes that the first death certificate in the record is marked as received in October 1999.

There are no records of contact between the Veteran and the AOJ between March 2000 and December 2004.  

The record contains a December 2004 "transmittal memorandum" from the American Legion (the Veteran's then representative), which noted that three items were being sent to the VA: a claim to reopen, a VA Form 21-22 (appointment of a representative) and a VA Form 21-4138 (statement in support of the claim).  The items noted to be attached to this transmittal memorandum are not contained in the record. 

On February 7, 2005, the Veteran's second wife, B., provided a lay statement in support of a claim for disability compensation.  In the statement, she noted that she had met the Veteran in the summer of 2000 and they were married in September 2003.  The statement is signed by the Veteran's second wife, and provides her full name.  Additionally on February 7, 2005, the RO received a lay statement from the Veteran's stepson in support of his disability claim. 

An August 2005 Compensation and Pension Award form continued to list the Veteran's first wife as his dependent.  It is unclear if this award from was provided to the Veteran.  A notification letter from August 2005 indicated that the Veteran was being paid for two dependents, "an additional amount for your spouse and your child. Let us know right away if there is any change in the status of your dependents."  The letter did not provide the name of the spouse listed as a dependent.  The Veteran did not contact the VA after this notification letter to inform them that he was not being compensated for his additional dependent stepson.

In September 2007, the Veteran received a VA 21-0538 Status of Dependents Questionnaire.  On October 25, 2007, the Veteran submitted a completed Status of Dependents Questionnaire, along with a copy of his October 2000 divorce decree, September 2003 marriage certificate, and the birth certificate of his stepson.  

In addition to the documents listed above, on October 25, 2007, the Veteran submitted a statement explaining the change in dependents' status.  He stated he divorced I. in October 2000 and "updated DEERS packet and filed it with the state."  He married B. in September 2003 and "updated DEERS packed and filed it with the state."  He stated his wife B. and stepson B. have lived with him since the marriage.  "In September 2007, [he] received a dependent update sheet and returned it as requested.  [He] believed that by updating the DEERS and state records VA would also be updated."  The Veteran argued that he should not be held to have a debt to the VA, but that he should be owed money by the VA because he should have been receiving benefits for his wife (B.) and stepson (B.) since September 2003.

In June 2008, the AOJ informed the Veteran that he was paid $6, 219.00 more than he was entitled to receive.  An additional letter noted that the AOJ removed the additional dependent benefits for his first wife, I., on November 1, 2000, and provided additional dependent pay for his second wife, B., and stepson, B., from October 1, 2007.   

On his July 2008 notice of disagreement, the Veteran noted that he provided information of his divorce, remarriage, and the "DEERS enrollment form" on October 23, 2003.  He argued that he should have received benefits from October 23, 2003 when he "initially mailed the documents to VA."  The Veteran noted he did not receive any paperwork from VA regarding updating the status of his dependents until 2007.

Also in July 2008, the Veteran provided the AOJ with a copy of an Application for Uniformed Services Identification Card DEERS enrollment for his second wife.  The application was signed by the Veteran on October 29, 2003, notably six days after he reported he provided the form to the VA.  In September 2008, the Veteran again provided a statement that he informed the VA of his new marriage on October 23, 2003.  

In November 2010, the Veteran testified at a DRO hearing regarding the validity of his debt.  He testified that he notified the VA of his divorce in September 2000, one week after his divorce was finalized.  [The Board notes that the Veteran's divorce was finalized in October 2000.]  He stated that after the divorce, the Veteran cancelled his first wife's DEERS and turned her ID card in at Fort Lewis.  He stated he remarried in September 2003, and that he notified the VA of the marriage.  He stated that once he received her ID card, they made "copies of the DEERS packet, got a copy of their marriage license, son's birth certificate, Social Security Number, Social Security cards, and the very next day" his wife mailed the records to the Department of Veterans Affairs.  The Veteran quoted the AOJ's quote of him reporting to DEERS and the state that he was divorced and remarried and assuming the VA would also be notified.  The Veteran testified that he did not "assume" because he sent copies of his information to the VA and to the "hospitals and stuff."  The Veteran also explained his confusion regarding the wording in the letter requesting that he provide the VA with a Dependent Status Questionnaire.  The Questionnaire noted that the VA needed to receive the completed form within 30 days, and the Veteran understood this to mean if he completed it within the timeframe reported that there would not be a problem.  However, in addition to receiving the form within 30 days, the information in the form needed to be the same as what was on record for there not to be an error in dependent payments. 

In November 2014, the Veteran submitted a return postal receipt which included that it was addressed to the Department of Veterans Affairs in Seattle, Washington.  The signature on the section completed at delivery was from a "[redacted]."  The date of delivery included the stamp "Jan 04."

In November 2015, the Veteran and his wife, B., appeared and testified before the undersigned Veterans' Law Judge regarding the issue on appeal.  The Veteran explained his problems with his local RO, to include his belief that they were mishandling veteran's records.  He testified that he informed the RO of his daughter's passing shortly after she died, but that they lost or misplaced the death certificate and he had to send it again.  He also testified that after his divorce, he immediately mailed a copy of his divorce decree to the AOJ, and that within a month after his marriage in September 2003, his wife mailed a copy of the marriage certificate to the AOJ.  His wife additionally testified that they had sent the information to the AOJ shortly after they were married.  The Veteran additionally testified that, not only did they provide the information on their marriage once, but that they mailed the information to the VA on more than one occasion and that the Veteran's representative from the American Legion had hand-carried the information to the AOJ once the mailed information was not added to his record.

The Veteran he contends that the overpayment from September 1, 2003 to September 31, 2007 was not validly created because he provided the VA with copies of his second marriage certificate and information on his second marriage in October 2003.  He believes that he took the action that was required and maintains that VA did not do its duty in requesting further documentation and information of the marriage.

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.

Accordingly, the Board has considered whether sole administrative error is shown. Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

Here, an overpayment was clearly created for the period from November 1, 2000 to August 31, 2003, as the Veteran undisputedly received VA disability compensation payments for a spousal dependent when he was not married.  Although the Veteran argued he informed VA of his divorce in October 2000, the payment for his first wife continued and the Veteran has not indicated he attempted to correct the VA for those two years, as he had previously had to correct the dependent status for his daughter in 1999.  Accordingly, the Board finds that the debt is valid and the appeal is denied with respect to this period.  

The AOJ has determined that the overpayment includes the period from September 1, 2003 to September 31, 2007 because it contends the Veteran first notified the VA of his marriage to B. in 2007.  The AOJ determined that it could not compensate the Veteran for his marriage to B. prior to the date upon which the Veteran notified the AOJ of the marriage, unless such notification occurred within one year of the marriage.  The Veteran argues that he did notify the AOJ of his marriage within one year, in October 2003, and that if any overpayment was created for the period from September 1, 2003 to September 31, 2007, it was the fault of the AOJ.

The Board notes that under 38 C.F.R. § 3.304 (a)(1), "VA will accept for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of marriage."

Regarding when the Veteran or his second wife informed the VA of their marriage, the Board finds that the earliest evidence of the Veteran's second marriage is from his wife's February 7, 2005 statement.  The Board notes that the Veteran and his wife have testified that they informed the VA of their marriage in October 2003; however, there is a notable discrepancy in the record.  Specifically, the Veteran's signed October 2007 statement that he provided his divorce and marriage certificates to the state and that he updated his DEERS forms after his changes in marriage status, and that he "believed by updated the DEERS and state records VA would also be updated."  Additionally, the Veteran's statements that he provided this information to the VA on October 23, 2003 does not align with the DEERS application for his wife, B., having been signed on October 29, 2003.  Lastly, although the Veteran was able to provide a returned mail receipt for something sent to the VA in January 2004, there is no indication as to what this mailed information would be, as the Veteran and his wife testified that they mailed the information to VA in October 2003.  Additionally, the Veteran's DRO hearing testimony indicated that he believed he did not owe a debt because he had provided the information on his dependents when it was asked for in 2007.  While submitting the requested paperwork was a requirement to continue receiving benefits for his dependents, at the time, the VA believed his dependents to include his first wife.  Given the inconsistency in past statements regarding how VA needed to be informed, and when they were informed (October 23, 2003, October 2003, January 2004, and October 2007), the Board cannot find their testimony that they informed the AOJ within one year of their marriage credible.

Following the Veteran's wife's lay statement on February 7, 2005, the AOJ failed to address the information of a new wife contained in her statement, to include that they were married in September 2003.  Additionally, the Veteran's stepson provided a statement on February 7, 2005 as well.  There should have been a request for information on dependent status at the time that the Veteran's wife provided information of their marriage.  The AOJ was notified at the time of the existence of a new spouse, but did not ask for additional information until 2007.  Thus, the Board finds that the Veteran's second wife, B., and stepson, B., should have been added to his list of dependents in 2005, thereby mooting any alleged overpayment for the period from February 7, 2005 to September 31, 2007 (they were added to his benefits October 1, 2007).   

For these reasons, the Board finds that sole administrative error resulted in the overpayment, if any, for the period from February 1, 2005 to September 31, 2007.

In summary, for the reasons set forth above, the Board finds that the overpayment at issue for the period from November 1, 2000 to February 6, 2005 was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  However, the Board also finds that there is no valid debt for the period from February 7, 2005 to September 31, 2007.  In reaching these conclusions, the benefit of the doubt has been applied where applicable. 


ORDER

The creation of an overpayment of disability compensation, for the period from November 1, 2000 to February 6, 2005, was proper, and the appeal is denied.

The creation of an overpayment of disability compensation, for the period from February 7, 2005 to September 31, 2007, was not valid and the appeal is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


